Citation Nr: 0634549	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-18 474.	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent, prior to April 9, 2004, for residuals of right 
ankle injury with subtalar dislocation.

2.  Entitlement to an increased disability rating in excess 
of 30 percent, since November 1, 2004.

3.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, beyond October 31, 2004, 
for convalescence following surgery on the veteran's service-
connected residuals for right ankle injury with subtalar 
dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1975, and from June 1976 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  The RO's decision denied an increased disability 
rating in excess of 20 percent for residuals of right ankle 
injury with subtalar dislocation.  

In May 2004, the RO issued a rating decision which granted a 
temporary total evaluation under 38 C.F.R. § 4.30, for 
convalescence following surgery on the veteran's service-
connected right ankle disorder, effective from April 9, 2004 
to July 31, 2004.  In May 2005, the RO issued a rating 
decision which granted an extension of the temporary total 
evaluation from July 31, 2004 to October 31, 2004.  

In July 2005, the veteran filed a notice a disagreement with 
the RO's decision seeking a further extension of the 
temporary total evaluation under 38 C.F.R. § 4.30, beyond 
October 31, 2004.  

In November 2005, the RO issued a rating decision that 
granted an increased disability rating of 30 percent for the 
veteran's service-connected residuals of right ankle injury 
with subtalar dislocation, effective from November 1, 2004.  
Since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected residuals of right ankle injury with 
subtalar dislocation.  He claims that this condition is 
manifested by a restricted range of motion, instability and 
ankle pain.  He further claims that surgery performed on his 
right ankle in April 2004 has left him with a leg length 
discrepancy, that he continues to convalesce from this 
procedure, and is unable to work.

During the course of this appeal, the RO issued rating 
decisions, dated in May 2004 and in May 2005, granting 
entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30, from April 4, 2004 to October 31, 2004, for 
convalescence following surgery on the veteran's service-
connected right ankle disorder.  In July 2005, the veteran 
filed a notice of disagreement with this decision seeking 
entitlement to an extension of the temporary total evaluation 
beyond October 31, 2004. See 38 C.F.R. § 20.201 (2006); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (a notice of 
disagreement need only consist of a writing which expresses 
disagreement with an RO decision).  

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case, the Board should 
remand the matter for issuance of a statement of the case.  
Consequently, the Board must remand this issue for the RO to 
issue a statement of the case (SOC) and to give the veteran 
an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Id.

The issue of entitlement to an extension of the temporary 
total evaluation under 38 C.F.R. § 4.30, beyond October 31, 
2004, is inextricably intertwined with the remaining 
increased rating issues being considered in this appeal.  
This issue is considered to be intertwined because 
adjudication of this issue may affect the merits and outcome 
of the veteran's increased rating claims.  Parker v. Brown, 7 
Vet. App. 116 (1994) (finding that a claim is intertwined 
only if the RO would have to reexamine the merits of any 
denied claim which is pending on appeal before the Board).  
Accordingly, the veteran's claim for entitlement to an 
extension of a temporary total evaluation under 38 C.F.R. § 
4.30, beyond October 31, 2004, for convalescence following 
surgery on the veteran's service-connected right ankle should 
be addressed by the RO prior to the Board's consideration of 
an increased disability rating for the veteran's right ankle 
disorder.

In making this determination, the Board notes that the 
veteran has submitted a VA physician's letter, dated in 
August 2005, which noted that he has been unable to work, and 
that he was still convalescing from his right ankle surgery 
in April 2004.  The letter further noted that physical 
therapy had not released him, and that they were recommending 
more physical therapy.  A VA treatment record, dated in 
September 2005, noted that the veteran was still receiving 
physical therapy for his right ankle condition, and was not a 
candidate to go back to work yet.  Finally, at the hearing 
before the Board, the veteran reported that he received all 
of his treatment at the VA in Albuquerque, New Mexico 
(Transcript, p. 4); that he remained unemployed; and that his 
primary care physician had not yet released him to return to 
work. (Transcript, p. 15).  

Under these circumstances, the RO should make an attempt to 
obtain any updated treatment records relating to the veteran 
from the VA medical center in Albuquerque, New Mexico.  After 
reviewing these records, the RO should consider whether the 
veteran should be scheduled for additional VA examinations to 
determine the severity of his residuals of right ankle injury 
with subtalar dislocation.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should request and obtain all 
of the veteran's treatment records: (1) 
from the VA medical center in Albuquerque, 
New Mexico, since February 2006; and (2) 
from the VA medical center in Big Springs, 
Texas, since April 2006.

2.  After reviewing any evidence 
received, the RO should consider whether 
any additional VA examinations are 
necessary to determine the current 
severity of the veteran's service-
connected residuals of right ankle injury 
with subtalar dislocation.

3.  After compliance with all due process 
concerns raised by the evidence of record 
(the veteran should be issued a letter 
outlining the requirements for an 
extension of his convalescent rating 
pursuant to 38 C.F.R. § 4.30, and his and 
VA responsibilities in obtaining 
evidence), a statement of the case should 
be issued to the veteran and his 
representative concerning the claim of 
entitlement to an extension of a 
temporary total evaluation under 38 
C.F.R. § 4.30, beyond October 31, 2004, 
for convalescence following surgery on 
the veteran's service-connected residuals 
for right ankle injury with subtalar 
dislocation.  The veteran should also be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider this issue.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).


